     Case 5:20-cv-01559-JGB-SHK Document 30-2 Filed 12/14/20 Page 1 of 3 Page ID #:442



1      SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
2      ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
3      SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
4      ANNIE SHI (SBN: 327381)
       Covington & Burling LLP
5      415 Mission St., Ste. 5400
       San Francisco, CA 94105
6      Telephone: (415) 591-6000
7      JENNIFER STARK (SBN: 267062)
       Jennifer.Stark@disabilityrightsca.org
8      AARON FISCHER (SBN: 24739
       Aaron.Fischer@disabilityrightsca.org
9      ANNE HADREAS (SBN: 253377)
       Anne.Hadreas@disabilityrightsca.org
10     SARAH GREGORY (SBN: 303973)
       Sarah.Gregory@disabilityrightsca.org
11     KIM PEDERSON (SBN: 234785)
       Kim.Pederson@disabilityrightsca.org
12     Disability Rights California
       1330 Broadway, Suite 500
13     Oakland, CA 94612
       Telephone: (510) 267-1200
14     Facsimile: (510) 267-1201
15     Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17
                                  UNITED STATES DISTRICT COURT
18
                              CENTRAL DISTRICT OF CALIFORNIA
19
                                        EASTERN DIVISION
20
       RICHARD HART et al., individually and on           Case No. 5:20-cv-1559-JGB-SHK
21
       behalf of all others similarly situated,
22                                                        DECLARATION OF LUKE
                    Plaintiffs,                           FREUND
23
       v.                                                 Date: TBD
24                                                        Time: TBD
       STEPHANIE CLENDENIN, Director of                   Judge: Hon. Jesus G. Bernal
25                                                        Courtroom: 7D
       California Department of State Hospitals, in
26     her official capacity et al.,                      Compl. filed: 08/05/2020
27
                    Defendants.
28

                                                      1
                                      DECLARATION OF LUKE FREUND
     Case 5:20-cv-01559-JGB-SHK Document 30-2 Filed 12/14/20 Page 2 of 3 Page ID #:443



1                               DECLARATION OF LUKE FREUND
2      I, Luke Freund, hereby declare:
3            1.     I make this declaration based on my own personal knowledge and if called
4      to testify I could and would do so competently as follows:
5            2.     I am currently a patient on Unit 22 at Patton State Hospital (Patton) in San
6      Bernardino County, California.
7            3.     I have been at Patton since 2012. I am currently civilly committed as an
8      “Offender with a Mental Health Disorder” under Penal Code section 2972. My parole for
9      my crime ended in 2015, but my commitment has been extended every year since then.
10           4.     I am 50 years old and live with serious medical problems. I weigh 320
11     pounds, which means I am obese. I have type two diabetes and have to take insulin. I
12     also have hypertension and obstructive sleep apnea.
13           5.     I learned from watching the news that my medical problems put me at high
14     risk for severe illness or death if I catch COVID-19. Knowing this makes me scared to
15     be confined here in Patton, where I am confined with so many other people.
16           6.     On Unit 22, we have been exposed to COVID-19 at least twice since the
17     summer. When we are exposed to COVID-19, Patton puts the entire unit on quarantine,
18     which means all fifty patients here are confined to the unit for at least three weeks.
19           7.     Our most recent quarantine was in November. I heard from a staff person
20     that another staff member who worked on our unit came into contact with someone who
21     had COVID-19. It’s really scary not knowing which staff are bringing COVID-19 onto
22     our unit.
23           8.     I feel like I have no control over my surroundings at Patton and I cannot
24     control whether I am exposed to COVID-19 or not.
25           9.     I am really close with my mother, who is 74 and is paraplegic. I talk to her
26     on the phone every morning around 10:00am. She tells me that she is worried that I am
27     in a hazardous place like Patton where so many patients have caught COVID-19. I have
28

                                                     2
                                       DECLARATION OF LUKE FREUND
     Case 5:20-cv-01559-JGB-SHK Document 30-2 Filed 12/14/20 Page 3 of 3 Page ID #:444



1      not seen my mother since November 2019, when she came to visit me at Patton for my
2      birthday and Thanksgiving. It’s hard not knowing when I will be able to see her again.
3
4      I declare under penalty of perjury of the laws of the State of California and the United
5      States that the foregoing is true and correct. Executed on the 9th day of December, 2020
6      in Patton, California.
7                                                          /s/ Luke Freund*
8                                                          Luke Freund
9
10     * In light of COVID-19 regional stay-at-home orders and related COVID-19
11     correspondence delays, the declarant has requested and authorized that Plaintiffs’ counsel
12     enter an e-signature on his behalf. See Declaration of Kim Pederson, filed concurrently
13     herewith. Given the circumstances related to the COVID-19 pandemic and public health
14     orders, Plaintiffs’ counsel respectfully request an exception to Local Rule 5-4.3.4(a)(3),
15     and will file the hand-signed declaration upon receipt, consistent with any further
16     direction from the Court.
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                      DECLARATION OF LUKE FREUND
